Citation Nr: 1758846	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-26 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1952 to May 1954.  He died on August [REDACTED], 2011.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A hearing transcript is contained in the electronic claims file. 

In April 2015, the Board remanded this matter for further development.  The requested development has been completed and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in August 2011.  The death certificate listed the immediate cause of death as acute renal failure due to or as a consequence of severe chronic obstructive pulmonary disease; due to or as a consequence of urinary tract infection; due to or as a consequence of aspiration pneumonia.  Other significant condition contributing to death but not resulting in the underlying cause of death was PTSD.  There were no other significant conditions listed. 

2.  At the time of the Veteran's death, service connection was in effect for PTSD, rated as 100 percent disabling and scar residuals of shell fragment wounds to the right shoulder and arm; scar as residual of a shell fragment wound to the right chest area; and scar shell fragment wound of the left hand, all rated as noncompensable.  

3.  The weight of the competent and probative evidence shows that the first diagnosis of acute renal failure, COPD, UTI, or aspiration pneumonia were many years after service.  None of these disabilities were present in service or for many years later, and are not related to a disease or injury in service. 

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death. 

5.  A service-connected disability did not accelerate the Veteran's death or contribute to his death in any manner.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause death.  38 U.S.C. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Cause of Death

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2017).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2017).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2017).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The death certificate listed the immediate cause of death as acute renal failure due to or as a consequence of severe chronic obstructive pulmonary disease; due to or as a consequence of urinary tract infection; due to or as a consequence of aspiration pneumonia.  Other significant condition contributing to death but not resulting in the underlying cause of death was PTSD.  There were no other significant conditions listed. 

At the time of the Veteran's death, service connection was in effect for PTSD, rated as 100 percent disabling; and scar residuals of shell fragment wounds to the right shoulder and arm; scar, as residual of a shell fragment wound to the right chest area; and scar, shell fragment wound to the left hand, all rated as noncompensable.  

In this case, the appellant contends the Veteran's death was either caused by his service-connected PTSD or that it substantially or materially contributed to death from acute renal failure; severe COPD; UTI; and aspiration pneumonia.  In support of her claim, she provided testimony and statements as to her beliefs and a letter from the Veteran's daughter indicating her belief that his PTSD substantially contributed to cause his death.  

In April 2015, the Board remanded this matter to a VA psychiatrist for a medical opinion concerning the Veteran's cause of death.  The examiner was requested to render an opinion as to whether it was at least likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD contributed substantially or materially, or otherwise combined to cause his death, or aided/lent assistance to the production of his death?  In rendering this opinion, the examiner was to consider  whether the Veteran's PTSD caused or aggravated any of the underlying causes of death.  

The Board noted that although there may be primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, the examiner had to still consider whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  Complete rationale for all opinions, including a discussion of the facts and the medical principles involved, was to be provided.  Consideration was to be given to the Veteran's death certificate, and all other pertinent medical evidence of record. 

In conjunction with the remand, an opinion was obtained from a VA psychologist in December 2015.  The examiner indicated that it was less likely than not that the Veteran's service-connected PTSD contributed substantially or materially to death; that it was causally related to death.  The examiner noted that he was not a physician and therefore issues pertaining to medications were outside his area of expertise.  He indicated that what could be stated was that the record did not reflect concerns that any medications used to treat PTSD had a causal relationship to the conditions ultimately resulting in death.

The examiner further opined that it was less likely than not that the Veteran's PTSD caused debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death or attributed to the lengthy hospital stay and debilitation associated with it.

The examiner noted that the immediate cause of death included acute renal failure due to severe chronic obstructive pulmonary disease, urinary failure and aspiration pneumonia.  Significant factors contributing to death but not resulting in the underlying cause of death included PTSD, per the death certificate.  He also noted that the Veteran was service-connected for PTSD at 100 percent.  He observed that the death certificate indicated PTSD as a significant factor contributing to death and yet he was not opining that PTSD, at least as likely as not, contributed to death substantially or materially in such that it would be considered a causal manner.  He stated that this seeming discrepancy warranted discussion.  First, the opinion as stated on the death certificate, was given consideration but it was an opinion without any meaningful rationale.  He indicated that it was the rationale, not the opinion, which provided probative weight to the opinion.  In the absence of such a thorough rationale, it was unclear what standards, procedures, or evidence were used in order to form this opinion. 

Second, the standard on the death certificate 'contributing factor' was not the same standard used by VA in making determinations regarding benefits.  The VA standard approaches, if not explicitly stated, the need to establish not just any relationship but a substantial or causal relationship.  This distinction was important as there was clinical literature to suggest a correlational relationship between PTSD and most mental health disorders and increased rates of co-morbid medical conditions.  This was not the same as stating that mental illness caused a medical condition.  In order to establish a causal relationship the medical record would need to show explicit and consistent statements by those diagnosing and treating the medical issues that these issues had their etiology within a mental health disorder.  These were unlikely in general and in this particular case not present.   He indicated that statements regarding correlation or claims that PTSD impacted the conditions ultimately causing death were not the same as statement of cause.  If a direct cause was not established, considerations shifted to whether PTSD grossly and permanently aggravated the medical conditions ultimately causing death beyond their natural progression, and therefore 'expedited' death.  In such cases, the medical records would clearly and consistently identify the mental illness within their treatment planning and treatment summaries because it was the mental illness and symptoms which were not allowing the veteran to meaningfully access, understand, or benefit from available medical care.  In such cases, these medical records will routinely include urgent referrals to mental health explicitly stating the need for mental health care in order to improve medical care, multiple interdisciplinary referrals, and treatments plans will be found explicitly discussing the situation, and mental health notes will foreground as the top target for treatment mitigation of mental health symptoms in order to receive urgent/potentially lifesaving medical care.  Such evidence was not present in this particular case.  He noted that given the statement in the death certificate and the presence of a 100 percent service connection for PTSD, the records in this case were imperative in order to determine the degree of impairment caused by PTSD in general and specifically related to medical care.  He indicated that they did not suggest that PTSD symptoms were such that the Veteran was unable to access or benefit from available medical care. 

Finally, the examiner indicated that he had been asked "if the claimant's PTSD caused debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death or attributed to the lengthy hospital stay and debilitation associated with it."  First, it was his understanding that this opinion by federal statutes references questions regarding the immediate cause of death, not potentially contributory factors.  Nonetheless, he did not opine in favor of this contention citing the same rationale provided above regarding causal versus correlational data and the lack of evidence for a gross and permanent aggravation of medical issues due to PTSD. 

An opinion was also obtained from a VA internist physician in February 2016.  Following a review of the record, the examiner indicated that it was less likely than not (less than 50 percent probability) that the  Veteran's service-connected scar residuals of shell fragment wounds of the right shoulder and arm, right chest area, and left hand, or the medications used to treat his service connected condition (No other condition was found/indicated based on review of in-service treatment ) caused or substantially contributed to the Veteran's death.  He noted that upon thorough review of the service treatment records, he did not see any diagnosis which would have at least as likely as not (50 percent or greater probability) contributed to the Veteran's death.  He observed that none of the service-connected conditions or combination of his service-connected conditions caused debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  He also noted that none of the service-connected conditions attributed to the lengthy hospital stay and debilitation associated with it.  He indicated that records showed the Veteran was chronically debilitated and was in hospice care from his end-stage COPD and multiple other chronic medical problems unrelated to any of his service-connected conditions.  He noted that the Veteran clearly died from natural progression of these medical conditions complicated by acute renal failure superimposed on his chronic renal failure.  He stated that none of these acute or chronic medical conditions were known to be caused by or predisposed to by any of his service-connected conditions and it was highly unlikely that the Veteran's PTSD caused or aggravated any of the medical conditions listed as underlying causes of death.

Finally, an additional opinion was obtained from a VA psychiatrist in March 2016.  The examiner indicated that the file had been reviewed.  The examiner stated that he had reviewed the conflicting medical evidence and opined that there was no genuinely conflicting medical evidence in this case.  He indicated that the note on the Veteran's death certificate that PTSD was a significant condition contributing to the Veteran's death did not rise to the level of evidence that PTSD contributed substantially or materially, or otherwise combined to cause his death, or aided/lent assistance to the production of his death, when taken in the context of the Veteran's medical record covering the days before his death.

In consideration of all of the evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death.  As to the issue of service connection on a direct basis, the Board notes that when considering inservice incurrence, there were no findings of acute renal failure, COPD, UTI, or aspiration pneumonia until many years  after service.  There has also been no competent medical evidence submitted relating the Veteran's acute renal failure, COPD, UTI, or aspiration pneumonia to his period of service.  

The most probative evidence also does not show that the Veteran's service-connected disabilities caused or contributed to his death.  In this respect, the Board assigns the most probative value to the December 2015, February 2016, and March 2016 opinions as to whether the Veteran's service-connected disabilities caused or contributed to his death.  In making this determination, the Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may also favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  While the Board may assess the credibility and weight given to medical evidence, the Board is not free to substitute its own judgment for such as a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board acknowledges that the appellant and her daughter are competent to report observations of the Veteran's symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In certain instances, lay testimony may be competent to establish medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  However, this particular case involves a complex medical question.  Neither the appellant nor her daughter have been shown to possess the requisite medical expertise or knowledge to determine that the Veteran's PTSD caused or contributed to his death.  The Board assigns greater probative value to the VA opinions for the reasons detailed above. 

The Board recognizes the representative's argument regarding the certificate of death.  The certificate of death lists the contributing condition to cause of death as PTSD.  The representative has alleged that the notation of PTSD on the certificate of death is evidence that the Veteran's service-connected disabilities contributed to the Veteran's death.  VA Fast Letter 13-04 instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, IV.iii.2.A.1.B.  The Board has considered this Fast Letter and the subsequent Live Manual provision but does not find them controlling.  Initially, the Board notes that sub-regulatory authorities promulgated by the Veterans Benefits Administration are not generally binding up upon the Board.  See 38 U.S.C.§ 7104(c); Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) ("As the DVA has explained, Manual M21-1 'is an internal manual used to convey guidance to VA adjudicators.  It is not intended to establish substantive rules beyond those contained in statute and regulation.'" (quoting 72 Fed. Reg. 66,218, 66,219  (Nov. 27, 2007)).  Even if the presumption were binding upon the Board, it is not a presumption that specifies evidence of a particular strength is required to rebut it.  Ordinary evidentiary presumptions do not carry any evidentiary weight in the face of contradictory evidence.  See, e.g., Ball v. Kotter, 723 F.3d 813, 827 (7th Cir. 2013) (once evidence is introduced rebutting a presumption, "the 'bubble bursts' and the presumption vanishes").

Concerning the contributing condition listed on the certificate of death, the Board assigns the most probative value to the detailed and extensive reasoning provided in the December 2015, February 2016, and March 2016 VA medical opinions as to whether the Veteran's PTSD contributed to his death.  As noted above, the death certificate medical physician preparer's opinion is entitled to little probative value due to the absence of a rationale.  The VA opinions specifically addressed the Veteran's service-connected disabilities, but found that they did not contribute or cause the Veteran's death, including his PTSD and shell fragment wounds.  Accordingly, despite the notation of PTSD as a contributing condition to the Veteran's cause of death, the Board finds that the VA examiners' opinions are of greater probative value as they had the entire record to review, had requisite experience in their respective fields, and provided rationale for the expressed opinions.  

Lastly, the Veteran was not service connected for disability affecting any vital organ so as to reflect that the disabilities made the Veteran materially less capable of resisting the effects of the fatal disease/injury. 38 C.F.R. § 3.312(c)(3). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of entitlement to service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


